OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be modified by *868deleting so much of that order as remitted the matters to respondent for new hearings, directing that all references to the proceedings be expunged and otherwise affirmed.
Upon respondent’s concession that the challenged disciplinary determinations were not supported by substantial evidence, but that there was additional evidence that would support them, the Appellate Division annulled the determination and remitted the misbehavior charges to the Department of Correctional Services for new hearings. We hold that remittitur was improper under these circumstances. The Department had a full opportunity to present the cases against petitioners when the first hearings on the misbehavior charges were conducted. The Department cannot now be permitted to hold new hearings so that it can present additional evidence that was available but unaccountably withheld at the first hearing (cf., Matter of Shipman v Coughlin, 98 AD2d 823, 824 [rehearing permitted following appellate reversal for procedural impropriety]).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacos a concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order modified, without costs, in accordance with the memorandum herein and, as so modified, affirmed.